DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/5/2020 is acknowledged.  Applicant also further elects the following species for consideration: MOI of about 10 to about 30; lentiviral vector is derived from an HIV1 lentivirus; β0/β0; the modified 5’ LTR further comprises a deletion compared to the wild-type 5’ LTR; and human βA-T87Q globin protein.
Claims 191 and 203-206 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2020.
Claims 192-202 are under consideration in this office action, along with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 197 and 200 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 197(a), line 2 recites, “HIV (human immunodeficiency virus; including HIV type 1 and HIV type 2)”.  The recitation, “including HIV type 1 and HIV type 2” in parenthesis renders the above recitation indefinite because it is not apparent if the claims is recitation is broadly encompassing all HIV or is intended to be limited to type 1 and type 2.  Thus the metes and bound of the above recitation are not apparent and thus render the claim indefinite.
Claim 197 is also rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the list of species comprises expression vectors that encoding for different therapeutic proteins (for example: ABCD1, IL-2Rgamma; tripeptidyl peptidase 1; alpha-L-iduronidase).  Thus each of the different expression vector have structurally different sequences resulting in the expression of structurally different therapeutic proteins that would treat different diseases.  Thus the listed species do not share a substantial feature in common and a 
Claim 200 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The listed species recites different structural elements of an expression vector. Each has a different sequence and thus do not have a common structure.  Each also have a different functions in expression vectors.  Thus, the species listed in claim 200 lack a substantial structure feature and common use that flows from that structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 192-202 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heffner (WO 2013/049615 A1 pub date:4/4/2013; of record in IDS 5/16/2019) in further view of Yoder (Yoder et al. Cell 2008 134(5):782-792.  Printed pp. 1-12; of record in IDS 5/16/2019) and Anastsov (WO 2013/127964 A1 pub date 9/6/2013; of record in IDS 5/16/2019).
Regarding claim 192, Heffener teaches a method for increasing the transduction efficiency of hematopoietic stem or progenitor cells comprising culturing the cells and retrovirus in culture medium comprising a compound that increases prostaglandin EP receptor signaling (p. 89, claim 7).  Heffener teaches that the compound can be PGE2, 16, 16-dimethyl PGE2, or an analogue therefore (p. 89, claims 11 and 12).  Heffener teaches that the retroviral vector can be a lentiviral vector, more particularly an HIV-1 or rd and 4th full paragraph).
Heffener does not teach culturing the cells in a culture medium comprising staurosporine and washing the cells to substantially remove the staurosporine as claimed.  However, Yoder teaches a brief pre-treatment of resting T-cells with staurosporine prior to HIV lentiviral transduction enhances viral replication in the T cell when transduced (p. 7, section ‘Cofilin Activation Promotes HIV Latent Infection of Resting CD4 T Cells’. paragraph 2).  
As such, it would have been obvious to an artisan at the time of effectively filing that one could pre-treat (i.e. briefly treat and then remove) hematopoietic stem or progenitor cells of Heffener with staurosporine, as taught by Yoder, prior to transducing the cells with the lentiviral vector in a medium comprising PGE2 or an analogue thereof, taught by Heffener to arrive at the transduction method of claim 192.  The artisan would have had a reasonable expectation of success because Yoder teaches that treatment of cells to be transduced with a lentiviral vector HIV successfully arrives at HIV infection.  Further the artisan would have been motivated to add a staurosporine pretreatment step prior to HIV infection because Yoder teaches that the pre-treatment enhances HIV lentiviral infection of the transduced cells.  Thus, Heffener in view of Yoder renders claim 191 obvious.
Regarding claim 193, Heffener teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose generally in the order of between 1 to 50 MOI (p. 47, last paragraph).  Thus Heffener expressly 
Regarding claim 194, Heffener discloses PGE2 as described above.  Thus, for reasons already discussed above, Heffener in view of Yoder render claim 194 obvious.
Regarding claims 195 and 196, Heffener teaches that the lentiviral vector can be delivered via a cationic liposome, thus teaching a cationic polymer as claimed.  Thus Heffener in view of Yoder renders claim 195 obvious.  However, Heffener does not disclose additional species of cationic polymers as claimed in claim 196.  .  However, Anastasov teaches that retroviral transduction/gene transfer efficiency, including lentiviral transduction/gene transfer efficiency is improved by the inclusion of a polycationic polymer, such as PEI, polybrene, PPL, PEG-PPL block copolymer, or a protamine sulfate (p. 2, lines line 4-14; p. 9, lines 8-25; p. 10, line 35 to p. 12, line 10).  
Thus it would have been obvious to an artisan at the time of effectively filing to further add a polycationic polymer, as taught by Anastasov, to the lentiviral transduction method of Heffener in view of Yoder to predictably arrive at the limitations of claims 195 and 196.  The artisan would have a reasonable expectation of success in add a polycationic polymer to the transduction method of Heffener in view of Yoder because Anastasov teaches that its addition successfully arrives at transduction.  Further, the artisan would have been motivated to include the polycationic polymer to the transduction method because Anastasov teaches that its addition improves the efficiency of lentiviral transduction and gene transfer.  Thus, Heffener in view of Yoder and Anastasov render claim 196 obvious.

Regarding claims 198 and 200, Heffener teaches that the lentiviral vector comprising a modified 5’ LTR, A Psi packaging signal, an RRE RNA export element, a cPPT, a promoter, such as the beta-globulin promoter operably linked to a gene of interest, and a SIN 3’ LTR (p. 7, line 14 to last line; p. 11-16).  Thus Heffener in view of Yoder render claims 198 and 200 obvious.
Regarding claim 199 and 201, Heffener teaches that hematopoietic stem or progenitor cells can be transduced lentiviral vector comprising gene encoding anti-sickling proteins, such a human βA-T87Q-globin proteins.  Heffener teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinpathy, thus have the claimed alleles in claim 199.  Thus Heffener in view of Yoder teaches the limitations of claims 199 and 201, rendering these claims obvious.
Regarding claim 202, Heffener teaches that the cells transduced for a duration of about 10 minutes to 72 hours (p. 54, paragraph starting line 5).  Thus, Heffener in view of Yoder render the limitations of claim 202 obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 192-202 is/are rejected under 35 U.S.C. 103 as being obvious over Bassan (US 9,988,644 B2 pub date: 6/5/2018; effectively filed:9/30/2011) in further view of Yoder (Yoder et al. Cell 2008 134(5):782-792.  Printed pp. 1-12; of record in IDS 5/16/2019) and Anastsov (WO 2013/127964 A1 pub date 9/6/2013; of record in IDS 5/16/2019).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 192, Bassan teaches a method for increasing the transduction efficiency of CD34.sup.+ hematopoietic stem and/or progenitor cells cultured with a lentivirus comprising: culturing the CD34.sup.+ hematopoietic stem and/or progenitor cells and the lentivirus in a culture medium that comprises a compound that increases prostaglandin EP receptor signaling, wherein the CD34.sup.+ hematopoietic stem and/or progenitor cells are cultured with the lentivirus during, or prior to, culture with the compound that increases prostaglandin EP receptor signaling, and wherein the transduction efficiency of CD34.sup.+ hematopoietic stem and/or progenitor cells cultured with the lentivirus is increased compared to the transduction efficiency of the CD34.sup.+ hematopoietic stem and/or progenitor cells cultured with the lentivirus in the absence of the compound that increases prostaglandin EP receptor signaling, wherein the compound that increases prostaglandin EP receptor signaling is selected from the group consisting of: prostaglandin E.sub.2 (PGE.sub.2), 16,16-dimethyl PGE.sub.2 and analogues thereof (claim 1,19, 38).  

As such, it would have been obvious to an artisan at the time of effectively filing that one could pre-treat (i.e. briefly treat and then remove) hematopoietic stem or progenitor cells of Bassan with staurosporine, as taught by Yoder, prior to transducing the cells with the lentiviral vector in a medium comprising PGE2 or an analogue thereof, taught by Bassan to arrive at the transduction method of claim 192.  The artisan would have had a reasonable expectation of success because Yoder teaches that treatment of cells to be transduced with a lentiviral vector HIV successfully arrives at HIV infection.  Further the artisan would have been motivated to add a staurosporine pretreatment step prior to HIV infection because Yoder teaches that the pre-treatment enhances HIV lentiviral infection of the transduced cells.  Thus, Bassan in view of Yoder renders claim 191 obvious.
Regarding claim 193, Bassan teaches a MOI of 1 to 50 (col 31, lines 22-31).  Thus Bassan in view of Yoder render claim 193 obvious.
Regarding claim 194, Bassan teaches PGE2 as described above.
Regarding claims 195 and 196, Bassan teaches that the lentiviral vector can be delivered via a cationic liposome ( col 43, lines 35-45), thus teaching a cationic polymer as claimed.  Thus Bassan in view of Yoder renders claim 195 obvious.  However, 
Thus it would have been obvious to an artisan at the time of effectively filing to further add a polycationic polymer, as taught by Anastasov, to the lentiviral transduction method of Bassan in view of Yoder to predictably arrive at the limitations of claims 195 and 196.  The artisan would have a reasonable expectation of success in add a polycationic polymer to the transduction method of Bassan in view of Yoder because Anastasov teaches that its addition successfully arrives at transduction.  Further, the artisan would have been motivated to include the polycationic polymer to the transduction method because Anastasov teaches that its addition improves the efficiency of lentiviral transduction and gene transfer.  Thus, Bassan in view of Yoder and Anastasov render claim 196 obvious.
Regarding claim 197, Bassan teaches the lentivirus is an HIV lentivirus (claim 8, 26, 45).  Thus Bassan in view of Yoder render claim 197 obvious.
Regarding claim 198 and 200, Bassan teaches wherein the lentivirus comprises a vector comprising: a) a left (5') HIV-1 LTR; b) a Psi (.PSI.) packaging signal; c) a cPPT/FLAP; d) an RRE; e) a myeloproliferative sarcoma virus enhancer, negative control region deleted, d1587rev primer-binding site substituted (MND) promoter, operably linked to a polynucleotide encoding a human ATP-binding cassette, sub-family D, member 1 (ABCD1) polypeptide; f) a right (3') HIV-1 LTR; and g) a rabbit .beta.-
	Regarding claims 199 and 201, Bassan teaches that the cell can be transfected with lentiviral vector encoding anti-sickling proteins, such a human βA-T87Q-globin proteins.  Heffener teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinpathy, thus have the claimed alleles (col 27).  Thus Bassan in view of Yoder renders claims 199 and 201 obvious.
	Regarding claim 202, Bassan teaches that the cell are transduced for at least 24 hours (claims 11, 29, 48).  Thus Bassan in view of Yoder renders claim 202 obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632